Citation Nr: 1236358	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06 -08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain, currently rated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for a right knee disorder, currently rated as 10 percent disabling. 

3.  Entitlement to service connection for a cervical disk disorder, claimed as secondary to service-connected lumbosacral strain. 

4.  Entitlement to service connection for a left knee disorder, claimed including as secondary to service-connected disorders. 

5.  Entitlement to service connection for left peroneal nerve palsy, claimed as secondary to service-connected lumbosacral strain. 

6.   Entitlement to a temporary total disability rating for convalescence pursuant to 38 C.F.R. § 4.30, based on L4-L5 laminectomy/discectomy with hospitalization from November 30, 2007, through December 2, 2007, and convalescence thereafter. 

7.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Goodman, Allen & Filett, PLLC


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to April 1988. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, adjudicating his lumbosacral strain, right knee disorder, cervical disk disorder, left knee disorder, and left peroneal nerve palsy claims.  The appeal also stems from a July 2008 rating decision of the RO in Salt Lake City, Utah, adjudicating a claim for service connection for posttraumatic stress disorder (PTSD) and a claim for a temporary total evaluation based on convalescence following L4-L5 laminectomy/discectomy. 

In January 2010, the Board issued a decision denying the Veteran's claims for an increased evaluation for lumbosacral strain; an increased evaluation for a right knee disorder; service connection for cervical disk disorder, left knee disorder, and peroneal nerve disorder; and a temporary total disability rating for convalescence.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a Memorandum Decision vacating the portions of the January 2010 Board decision denying entitlement to an increased evaluation for lumbosacral strain; an increased evaluation for a right knee disorder; secondary service connection for cervical disk disorder, left knee disorder, and peroneal nerve disorder; and a temporary total disability rating for convalescence, and remanding them back to the Board for further proceedings. 

The appeal is remanded to the RO.


REMAND

With respect to the Veteran's claim for entitlement to an increased evaluation for lumbosacral strain, currently rated as 20 percent disabling, the Court found that the Board erred by relying upon a June 2008 VA joints examination that was inadequate for purposes of rating the Veteran's lumbar spine disability, and that it failed to provide an adequate statement of the reasons and bases for its rejection of relevant X-ray evidence.  Specifically, the Court found that the June 2008 VA examiner relied on an inaccurate factual premise and failed to discuss potentially important medical evidence.  The examiner indicated that medical records showed the Veteran to have acute lumbar strain episodes in the past with negative imaging in 1992 and 1994, but failed to discuss a November 1993 x-ray examination report showing "questionable spondylosis on the right at L/5."  The examiner then concluded that the Veteran's currently-diagnosed low back disorder, which necessitated an L4/L5 laminectomy/discectomy in 2007, was a new disorder unrelated to his lumbosacral strain.   As the June 2008 VA joints examination is inadequate for purposes of evaluating the severity of the Veteran's lumbosacral sprain, the claim must remanded to obtain a new examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

With respect to the Veteran's claims for entitlement to service connection for a cervical disk disorder, a left knee disorder, and left peroneal nerve palsy, all claimed as secondary to service-connected lumbosacral strain, the Court found that the Board's decision denying these claims was clearly erroneous because it largely relied on the inadequate June 2008 VA joints examination.  Specifically, although the June 2008 examiner cited alternative causes of the Veteran's disabilities, including his weight and occupation, the examiner's conclusion that these conditions were not caused by or aggravated by his lumbar spine strain rested on the examiner's rationale that the Veteran's lumbar spine strains had resolved, and that his current lumbar spine disability was nonservice-connected degenerative disc disease.  As discussed above, the Court found the June 2008 examiner's rationale concerning the lumbar spine disorder to be inadequate, therefore rendering the opinions as to whether cervical disk disorder, left knee disorder, and left peroneal nerve palsy were caused or aggravated by the lumbar spine disorder are also inadequate.  As the June 2008 VA joints examination is inadequate for purposes of determining the probable etiologies of the Veteran's cervical disk disorder, left knee disorder, and left peroneal nerve palsy, the claims must remanded to obtain a new examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claim of entitlement to an increased evaluation for a right knee disorder, currently rated as 10 percent disabling, the Court found that the Board's reliance on the June 2008 VA joints examination was again clearly erroneous.  Specifically, while the Court conceded that the examiner stated that the Veteran had no additional loss of range of motion due to flare-ups in the right knee, the examiner failed to express an opinion as to whether pain could significantly limit functional ability during flare-ups.  Moreover, the Court found that the Board failed to cite any to any evidence in the record providing an adequate assessment of the Veteran's functional ability during flare-ups, as previous VA medical examinations in October 2004 and February 2007 merely noted that the Veteran suffered from flare-ups without providing an opinion as to whether pain during these flare-ups could significantly limit functional disability.  As such, the claim must remanded to obtain a new examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the claim of entitlement for a temporary total disability rating for convalescence based on L4-L5 laminectomy/discectomy with hospitalization from November 30, 2007, through December 2, 2007, the Court found that the Board's decision to deny the claim for a temporary total disability rating rested upon inadequate evidence, as the June 2008 VA examiner wrongly concluded that the Veteran's service-connected lumbosacral strain had resolved and was unrelated to the lumbar degenerative disk disease condition for which he underwent surgery in 2007.  As such, the claim must remanded to obtain a new examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran also seeks entitlement to service connection for a psychiatric disorder, to include PTSD.  In a June 2011 decision, the Board remanded this issue to the RO in order to send the Veteran a letter asking him to elaborate on any additional PTSD stressors he is claiming, and schedule the Veteran for a psychiatric examination with the same examiner who provided a previous April 2010 VA examination report (if possible), with a statement of the presumed in-service stressors.  Although the Veteran was afforded a subsequent VA examination in December 2011, the RO did not readjudicate the issue or issue a supplemental statement of the case following this examination.  The Board is, therefore, obligated to remand this issue to afford the Veteran due process.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate orthopedic examination to determine the current severity of his service-connected lumbosacral spine disability.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted, including a thorough orthopedic examination of the lumbar spine.  The examiner must record pertinent complaints, symptoms, and clinical findings.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 10 repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.  Then, after reviewing the Veteran's complaints and medical history, to include the November 15, 1993, x-ray examination report showing "questionable spondylosis on the right at L/5," the orthopedic examiner must render an opinion as to whether the Veteran's diagnosed degenerative disc disease of the lumbar spine was caused by or otherwise related to his period of active duty service or caused or aggravated by his service-connected lumbosacral strain.  

The examiner must also provide an opinion as to whether any diagnosed cervical disk disorder, left knee disorder, and left peroneal nerve palsy, are related to the Veteran's military service or are caused or aggravated by a service-connected disorder, to specifically include lumbosacral spine disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

2.  The Veteran must be afforded an orthopedic examination to determine the current severity of his service-connected right knee disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted, including a thorough orthopedic examination of the right knee.  The examiner must record pertinent complaints, symptoms, and clinical findings, to include whether instability exists, and if so, to what degree.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least 10 repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.  If instability is found, the examiner must characterize the limitation of motion as mild, moderate, or marked.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The RO must then readjudicate all claims on appeal.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


